DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Applicant alleges the following: “Cortright describes a messaging application interface which is displayed on the screen of a device that does not have a touchscreen. Therefore, Cortright describes that the messaging application has a toolbar which is accessed through a cursor and wherein an icon on said toolbar is selected by said cursor. Upon said selection, a user interface overlay is displayed on the screen.”.  The examiner is not persuaded. The combination of Cortright and Taine discloses the applicant’s claim language.  1 in paragraph 0018 and in Figure 1 but failed to explicitly disclose a “touch screen”.  However, Taine teaches a touch screen in Paragraph 0078.  Accordingly, the examiner maintains the rejection.
Applicant alleges the following: “Cortright does not describe that for selecting a tool of the toolbar a swipe gesture is used.” The examiner is not persuaded. The combination of Cortright and Taine discloses the applicant’s claim language.  More specifically, Taine teaches a touch screen in Paragraphs 0097 & 0099.  Accordingly, the examiner maintains the rejection.
Applicant alleges the following: “In fact, Cortright, does not describe a system of sharing an advertisement, rather, he just describes that his messaging application can also display an advertisement on the screen of a device receiving an advertisement from a server.”  The examiner is not persuaded.  Cortright’s teachings in Paragraphs 0023; 0034 discloses “Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like”, in which is the same as the Applicant’s claim limitation of “said at least one advertisement is shared with at least a second user of said messaging application within said network”.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 and 42 recites “wherein said window is of such narrow size as to be hardly noticeable”.  The term “hardly noticeable” is indefinite because the specification lacked some standard for measuring the degrees intended (See MPEP 2173.05(b)).  Therefore, this claim limitation is rendered as indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,18,20-28,30-31 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cortright et al, US20140289647 (hereafter Cortright) in view of Taine, US20170324624.
Claim 16:
Cortright discloses a messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035).  However, Cortright failed to disclose a “swipe gesture”, “touch screen” and “wherein said window does not contain a choice of controls for selection”.  However, Taine discloses this feature in Paragraph 0078, 0087, 0097-0099 & Figure 7.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cortright by the teachings of Taine to more effectively “allow a seamless user experience, while accepting a call to cause minimal interference with the user's current activities” (See Taine Background of the Invention).  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Cortright and Taine discloses the following:
a device of a first user, said device having a processor (See Cortright Figure 1, Item 104 & Paragraph 0018) and a touch screen (See Taine Paragraph 0078); 
a first application running within said device, wherein an interface of said first application (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) is displayed on the touch screen (See Taine Paragraph 0078); 
and a messaging application, simultaneously with and regardless of the first application, running within said device (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
wherein a window in form a narrow line related to said messaging application, and regardless of said network, is available on and along an edge of said touch screen (See Taine Paragraph 0078) simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window) wherein said window does not contain a choice of controls for selection (See Taine Paragraph 0087 & Figure 7); 
wherein upon providing a swipe gesture (See Taine Paragraph 0097-0099), by said first user (See Cortright Figure 1, Item 104 & Paragraph 0018), from said window (See Taine Paragraph 0078), a list of contacts related to said messaging application is presented, by the processor, on said touch screen (See Taine Paragraph 0078) such that said first user can select a contact from said list of contacts (“When the user selects message control 410, the IM client also displays a list of computing options such as a contact list 415.” See Cortright Paragraph 0034) wherein said swipe gesture (See Taine Paragraph 0097-0099) is provided from outside the touch screen towards inside the touch screen (See Taine Paragraph 0078) and wherein said gesture at first touches said window when entering inside (See Cortright Figure 1, Item 104 & Paragraph 0018; 0032) said touch screen (See Taine Paragraph 0078).
Claim 18:
The combination of Cortright and Taine discloses wherein said window is in form of an invisible line (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Cortright Figure 4 & Paragraph 0029).
Claim 20:
The combination of Cortright and Taine discloses wherein upon selecting a contact from said list of contacts, a chat interface (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraphs 0012; 0039) is presented on said touch screen (See Taine Paragraph 0078).
Claim 21:
The combination of Cortright and Taine discloses wherein said gesture is provided in a predefined direction (See Cortright Figure 1, Item 104 & Paragraph 0018; 0032) on the touch screen (See Taine Paragraph 0078) and wherein upon providing a swipe gesture (See Taine Paragraph 0097-0099) by said first user, from said window in another predefined direction, a function other than presenting said contact list (“contact list 415.” See Cortright Paragraph 0034) is executed by said processor (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039).
Claim 22:
The combination of Cortright and Taine discloses wherein said function is displaying an interface of a camera of said device permitting to take a photo or a video instantly (“video display adapter 214” See Cortright Paragraph  0026).
Claim 23:
The combination of Cortright and Taine discloses said chat interface includes an interface for creating or selecting a message content, by said first user (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039), and sharing it with a contact selected by the first user from the list of contacts (“send, receive, and manage messages” See Cortright Paragraph 0024).
Claim 24:
The combination of Cortright and Taine discloses wherein said created or selected message content is at least one of, an image, a video, a text and an advertisement (“FIG. 5 shows a screen shot of a display 500 that includes browser window 302 and a sample text chat window 510. The chat window is displayed after the user selects one of the contact selection elements to initiate a chat session with the selected contact. The contact list is removed from the display and the chat window is overlaid on a portion of the display area.” See Cortright Paragraph s 0012; 0039).
Claim 25:
The combination of Cortright and Taine discloses wherein on a touch screen (See Taine Paragraph 0078) of a device (See Cortright Figure 1, Item 103/104 & Paragraph 0018) of a second user receiving said message content, a notification button corresponding to said message content is displayed and wherein upon interacting with said notification button, by said second user, said message content is displayed on the touch screen (See Taine Paragraph 0078) of the device of the second user (“The user may choose to indicate that the user is available to accept messages” See Cortright Paragraph s 0033-0034).
Claim 26:
(“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the messaging toolbar 404 is displayed above/overlaid on top of the browser window 302) on said touch screen (See Taine Paragraph 0078).
Claim 27:
Cortright discloses, messaging system using a network (See Abstract & Figure 1, Item 105 & Figure 4 & Paragraphs 0017; 0035). However, Cortright failed to disclose a “swipe gesture” and “touch screen”.  However, Taine discloses this feature in Paragraphs 0078, 0087, 0097-0099 & Figure 7.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cortright by the teachings of Taine to more effectively “allow a seamless user experience, while accepting a call to cause minimal interference with the user's current activities” (See Taine Background of the Invention).  This close relation between both of the references highly suggests an expectation of success.
As modified:
The combination of Cortright and Taine discloses the following:
a device of a first user, said device having a processor (See Cortright Figure 1, Item 103/104 & Paragraph 0018) and a touch screen (See Taine Paragraph 0078);
a first application running within said device, wherein an interface of said first application occupies substantially an entire surface (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) of the touch screen (See Taine Paragraph 0078);
a messaging application running within said device simultaneously with and regardless of said first application (“FIG. 4 shows a screen shot of a display 400 that includes browser window 302 and a modified messaging toolbar 404” See Cortright Paragraph s 0019; 0035 & Figure 4 – Note: the browser window 302 is “simultaneously” displayed with the messaging toolbar 404); 
and a window in form of a narrow bar related to said messaging application (See Cortright Figure 4, Item 404), said window, regardless of the network, is located on and along an edge of said touch screen (See Taine Paragraph 0078) simultaneously with the interface of said first application (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window); 
(See Taine Paragraph 0097-0099) from said window towards inside (See Cortright Figure 1, Item 103/104 & Paragraph 0018) the touch screen (See Taine Paragraph 0078), by said first user, a choice of icons each corresponding to an advertisements is presented (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034), by said processor, on said touch screen (See Taine Paragraph 0078) wherein said swipe gesture (See Taine Paragraph 0097-0099) is provided from outside the touch screen towards inside the touch screen (See Taine Paragraph 0078) and wherein said gesture at first touches said window (See Cortright Figure 1, Item 104 & Paragraph 0018) when entering inside said touch screen (See Taine Paragraph 0078), and 
wherein at least one advertisement from said choice of advertisements is selected (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034) by said first user by interacting with a corresponding icon (See Cortright Paragraph 0040) and wherein upon interacting with a send button (“send, receive, manage messages” See Paragraph 0024), said at least one advertisement is shared with at least a second user of said messaging application within said network (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034). 
Claim 28:
(“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph 0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window) of the touch screen (See Taine Paragraph 0078).
Claim 30:
The combination of Cortright and Taine discloses wherein upon receiving the selected advertisement by a device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034), an interactable notification icon (“A user may start the messaging system by selecting an icon” See Cortright Paragraph  0040) is displayed on or near an edge of a touch screen (See Taine Paragraph 0078) of the device of the second user (“The messaging toolbar may be displayed in a fixed location, such as at an upper edge of the display area” See Cortright Paragraph  0033 & Figure 4, Item 404 -- Note: Figure 4 displays the messaging toolbar 404 as positioned on the top “edge” of the browser window).
Claim 31:
The combination of Cortright and Taine discloses upon providing an interaction, by said second user with said icon (“A user may start the messaging system by selecting an icon” See Cortright Paragraph  0040), a corresponding advertisement is displayed on the touch screen (See Taine Paragraph 0078) of the device of the second user (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph s 0023; 0034).
Claim 36:
The combination of Cortright and Taine discloses said window is permanently available on the touch screen (See Taine Paragraph 0078) while the interface the first application is displayed (“Each client device within client devices 102-104 may include a messaging application configured to send and/or receive a message to/from another computing device employing another mechanism, including, but not limited to instant messaging (IM), email, Short Message Service (SMS), Multimedia Message Service (MMS), internet relay chat (IRC), miRC, Jabber, and the like. Client devices 102-104 may further include a browser application that is configured to send, receive, and display web pages, and the like. The browser application may be configured to receive and display graphics, text, multimedia” See Cortright Paragraph  0019 – Note: the “first application” of the Applicant is the same as Cortright’s teachings of a “browser application”) on the touch screen (See Taine Paragraph 0078).
Claim 37:
The combination of Cortright and Taine discloses said window is invisible (“overlay module 254 works with messaging application 252 to manage display of interface overlays” See Cortright Figure 4 & Paragraph 0029).
Claim 38:
The combination of Cortright and Taine discloses wherein said notification icon includes an alerting means to inform the second user that the received notification icon (“Messaging server 106 may provide online services such as messaging, search, news, shopping, advertising, and/or the like” See Cortright Paragraph 0023; 0034).
Claim 39:
The combination of Cortright and Taine discloses wherein the interface of said first application occupies substantially an entire surface (See Cortright Paragraph 0035 & Figure 4) of the touch screen (See Taine Paragraph 0078).
Claim 40:
The combination of Cortright and Taine discloses wherein said window is permanently available on the touch screen (See Taine Paragraph 0078) while the interface of the first application is displayed (See Cortright Paragraph 0035 & Figure 4) on the touch screen (See Taine Paragraph 0078).
Claim 41:
The combination of Cortright and Taine discloses wherein said window is of such narrow size as to be hardly noticeable (“display characteristics may include differing sizes” See Cortright Paragraph 0037).
Claim 42:
Claim 42 is rejected on the same basis as claim 41.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150234546 discloses a method for quickly displaying a Skype contacts list, and in particular relates to a method for quickly displaying a Skype contacts list where a user is allowed to access a Skype contacts menu interface promptly and conveniently.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 3, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes, “smart phones” inherently discloses a “touch screen”.  See https://educalingo.com/en/dic-en/touch-screen